DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.
Claim(s) 1-22 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 10,139,489 in view of “Hwang et al.,” US 2004/0152982 (hereinafter Hwang).  
Instant Application 16/197,754
Claims – 07/09/2019
U.S. Patent No. 10,39,489
1. An ultrasound imaging system including a mobile cart for a portable ultrasound display and processing device, the ultrasound imaging system comprising: a handheld display and image processor housing having a first electrical connector; a computer within the handheld display and image processor housing; a touch screen graphical user interface operable on the display and image processor housing, a display being mounted within the handheld display and image processor housing over the computer such that a user can view and operate the display; a virtual control panel to actuate an ultrasound imaging operation using the display within the handheld display and image processor housing; a beamformer connected to receive image signals from a transducer connector during an imaging procedure; a memory and a battery within the handheld display and image processor housing; a base assembly having a second electrical connector configured to electrically connect to the handheld display and image processor housing that can be detachably mounted onto the base assembly such that the handheld display and image processor housing is powered by the battery, the second electrical connector being connected to an external network connection and wherein the base assembly supports a control panel that separately operates the , the computer being configured to identify a selected transducer and to adjust system operation based on stored transducer parameters for the selected transducer; and a cart on which the base assembly is mounted, the cart including a wheel assembly. 
2. The system of claim 1, further comprising a cable-less interface configured to mate the handheld display and image processor housing to the cart. 
3. The system of claim 1, further comprising a plurality of control elements coupled to the cart configured to activate the display of image data on the display being mounted within the handheld display and image processor housing. 
4. The system of claim 1, further comprising an operator console coupled to the cart. 
5. The system of claim 1, further comprising a control panel configured to receive a user command to control a plurality of control panel elements. 
6. The system of claim 1, wherein the cart further comprises a plurality of control elements to actuate the display. 
7. The system of claim 1, wherein the display resolution further comprises: a minimum display resolution of 1024.times.768. 
8. The system of claim 1, further comprising a modular computer circuit board. 
9. The system of claim 1, wherein the transducer connector further comprises: a modular transducer connector. 
10. The system of claim 1, further comprising a transducer array within a transducer probe that is connected to the transducer connector with a cable. 
11. The system of claim 1, wherein the computer further comprises a processor configured to identify transducer data. 

13. The system of claim 1 further comprising a processor configured to receive data from a plurality of selectable transducers during an ultrasound procedure. 
14. The system of claim 1, wherein the control panel further comprises a keypad coupled to the base assembly to actuate an ultrasound imaging operation using the handheld display and image processor housing. 
15. The system of claim 1, further comprising a switch to select between the plurality of transducer connectors. 
16. The system of claim 1, further comprising a transducer connector having at least a 160 pin socket. 
17. The system of claim 1, further comprising a transducer connector having a latching mechanism. 
18. The system of claim 1, further comprising a transducer connection circuit having a one wire identification chip. 
19. The system of claim 1, further comprising a transducer connector having a single wire connection. 
20. The system of claim 1, further comprising a transducer connector configured for bidirectional transfer of data in series between the transducer connector and the handheld display and image processor housing. 
21. The system of claim 1, further comprising a battery module for powering an electronic circuit. 
22. The system of claim 1, further comprising a battery module wherein a maximum operational power is 12 watts. 

    2. The system of claim 1, further comprising a cable-less interface configured to mate the handheld image processor housing to the cart assembly. 
    3. The system of claim 1, further comprising a plurality of control elements coupled to the cart configured to activate the display of image data on the display being mounted within the handheld display and image processor housing. 
    4. The system of claim 1, further comprising an operator console coupled to the cart assembly. 
    5. The system of claim 1, further comprising a control panel configured to receive a user command to control a plurality of control panel elements. 
    6. The system of claim 1, wherein the cart assembly further comprises a plurality of control elements to actuate the display. 
    7. The system of claim 1, wherein the display resolution further comprises: a minimum display resolution of 1024.times.768. 
    8. The system of claim 1, further comprising a modular computer circuit board. 
    9. The system of claim 1, wherein the transducer connector further comprises: a modular transducer connector. 
    10. The system of claim 1, further comprising a transducer array within a transducer probe that is connected to the transducer connector with a cable. 
    11. The system of claim 1, wherein the computer further comprises a processor configured to identify transducer data. 

    13. The system of claim 1 further comprising a processor configured to receive data from a plurality of transducers during a ultrasound procedure. 
    14. The system of claim 1, wherein the control panel further comprises a keypad coupled to the base assembly to actuate an ultrasound imaging operation using the handheld display and image processor housing. 
    15. The system of claim 1, further comprising a switch to select between the plurality of transducer connectors. 
    16. The system of claim 1, further comprising a transducer connector having at least a 160 pin socket. 
    17. The system of claim 1, further comprising a transducer connector having a latching mechanism. 
    18. The system of claim 1, further comprising a transducer connection circuit having a one wire identification chip. 
    19. The system of claim 1, further comprising a transducer connector having a single wire connection. 
    20. The system of claim 1, further comprising a transducer connector configured for bidirectional transfer of data in series between the transducer connector and the handheld display and image processor housing. 
    21. The system of claim 1, further comprising a battery module for powering an electronic circuit. 
    22. The system of claim 1, further comprising a battery module wherein a maximum operational power is 12 watts. 



Regarding instant claim(s) 1-22, patented claim(s) 1-22 set(s) forth the above-mapped limitations.
The patented claim(s) do/does not explicitly set forth the above-underlined limitations.
In the analogous field of ultrasound imaging system, Hwang teaches probe identification wherein the computer being configured to identify a selected transducer and to adjust system operation based on stored transducer parameters for the selected transducer (core module capacity to recognize and drive a group of transducer arrays [0029] and core module can detect which transducers are connected to the system and select the appropriate beamformer program and data processing to match the probe [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging system as taught by inventor to incorporate teaching of Hwang, since base assembly a plurality of transducer connection ports was well known in the art as taught by Hwang.  One of ordinary skill in the art could have combined the elements as claimed by inventor with no change in their respective functions, simply modifying the base assembly to be detachably mounted and supports control panel separately operates display and the image processor, as well as adding plurality of transducer connection ports, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide highly mobile and lightweight image processor ([0030]) and allow user to switch between probes ([0052]), and there was reasonable expectation of success.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1-6, 8-15, 21, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over "Chiang et al.," WO 02068992 (hereinafter Chaing), and in view of "Wing et al.," US 6,447,451 (hereinafter Wing), "Hwang et al.," US 2004/0152982 (hereinafter Hwang), and "Scott et al.," US 6,468,212 (hereianfter Scott).
Regarding to claim 1, Chiang teaches an ultrasound imaging system including a mobile cart for a portable ultrasound display and processing (device, the ultrasound imaging system comprising:
a handheld display and image processor housing having a first electrical connector (interface housing 482-490, with a connector Fig. 10, “hand-held” pg. 44 lines 6-17 a handheld computer );
a computer within the handheld display and image processor housing (control circuitry and beamformer having computational capacity, lines 6-15 page 9);
a touch screen graphical user interface operable on the display and image processor housing (display can include a touch screen, lines 21-29 page 21), a display being mounted within the handheld display and image processor housing over the computer such that a user can view and operate the display (palmtop computer can be handheld, a control panel in the computer pg. 45 lines 1-26);
a control panel to actuate an ultrasound imaging operation using the display within the handheld display and image processor housing (control keypad allows qualitative selection of various imaging operations page 6 lines 14-page 7 liens 2);
a beamformer connected to receive image signals from a transducer connector during an imaging procedure (beamformer 486 Fig. 10, pg. 3 lines 14-27, Fig. 3A system controller feed into beamformer);
a memory and a battery within the handheld display and image processor housing (memory, pg. 3 lines 15-pg. 4 lines 17 and battery, pg. 21 lines 8-14);
a base assembly having a second electrical connector configured to electrically connect to the handheld display and image processor housing (base assembly 474 receiving laptop 472 and electrically connected to handheld processor, pg. 44 lines 5-17, Figure 10)
Chiang does not explicitly teach base assembly comprising a power source connection and a cart where the base assembly is mounted with a wheel, as well as a plurality of transducer connection ports. 
However, Wing teaches a mobile ultrasound diagnostic system comprising:
A base assembly having electrical connector configured to electrically connect to the handheld display and image processor housing that can be detachably mounted onto the base assembly such that the handheld display and image processor housing is powered by the battery (Col. 2 lines 45-Col. 3 lines 11, power supply, Col. 1 lines 58-63: batteries in the console) and the electrical connector including an external network connection (ethernet Col. 3 lines 1-10)
A cart on which the base assembly is mounted, the cart assembly having a wheel assembly (Col. 2 lines 45-Col. 3 lines 11, cart with wheels 22 Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging system as taught by 
Wing does not explicitly teach that image processor is detachably mounted onto the base assembly and power supply is direct current.
However, Hwang teaches an ultrasound system configuration comprising:
 base assembly having a second electrical connector configured to electrically connect to the handheld display (tablet style PC [0038]) and the image processor housing that can be detachably mounted onto the base assembly such that the image processor housing is powered by the battery (base unit 42 with securing core module within [0049] and [0037] core module with an internal supply in the form a battery to operate as a stand-alone device) 
the base assembly supports a control panel that separately operates the handheld display and the image processor housing ( I/O devices, such as keyboards, pointer devices and touch screen interfaces in the housing ([0035]), additional controls for user interface stations using addition port of the housing ([0043]). 
 a plurality of transducer connection ports such that a plurality of transducers electrically connect to the ultrasound imaging system ([0015] multi-transducer connectors with plurality of recess connectors for engaging a plurality f transducer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging system as taught by Chiang to incorporate teaching of Hwang, since base assembly a plurality of transducer connection ports was well known in the art as taught by Hwang.  One of ordinary skill in the art could have combined the elements as claimed by Chiang with no change in their respective functions, simply modifying the base assembly to be detachably mounted and supports control panel separately operates display and the image processor, as well as adding plurality of transducer connection ports, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide highly mobile and lightweight image processor ([0030]) and allow user to switch between probes ([0052]), and there was reasonable expectation of success.
Chiang, Wing, and Hwang do not further teach a virtual control panel.
However, Scott teaches an ultrasound imaging system with a virtual control panel which controls imaging parameters as well as an imaging operation using the display within the image processing housing (Col. 2 lines 10-47 and Col. 7 lines 17-21, and Col. 12 lines 45-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify control panel as taught by Chiang to incorporate teaching of Scott, since virtual control panel was well known in the art as taught by Scott.  One of ordinary skill in the art could have combined the elements as claimed by Chiang with no change in their respective functions, simply replacing its control panel with a virtual control panel, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to enhance the operability and effectiveness of the user interface (Col. 1 lines 62-65), and there was reasonable expectation of success.
Regarding to claims 8-10, 12, 14, 21, and 24, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above. 
Chiang further teaches following limitations:
Of claim 8, further comprising a modular computer circuit board (pg. 10 lines 27-pg. 11 line 11 circuit board)
Of claim 9, wherein the transducer connector further comprises a modular transducer connector (a modular architecture, pg. 13 lines 11-17)
Of claim 10, further comprising a transducer array within a transducer probe that is connected to the transducer connector with a cable (pg. 11 lines 4-7 flexible cable connectors)
Of claim 12, wherein the computer further comprises a processor configured to display data on the display (processor displaying ultrasound images pg. 45 lines 20-26).
Of claim 14, wherein the control panel further comprises a keypad coupled to the base assembly to actuate an ultrasound imaging operation using the handheld display and image processor housing (pg. 6 lines 1-32, keypads)
Of claim 21, further comprising a battery module for powering an electronic circuit (pg. 21 lines 12-14, power source is battery, pg. 44 lines 6-17)
Of claim 24, wherein the handheld display and processor housing comprises a notebook computer (a laptop pg. 44 lines 6-17)
Regarding to claims 2-4 and 6, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above. 
Wing further teaches following limitations:
Of claim 2, further comprising a cable-less interface configured to mate the handheld display and image processor housing to the cart (Col. 2 lines 65-Col. 3 lines 8, Fig. 2 32 mates with 34, and 38 mates with 40)
Of claim 3, further comprising a plurality of control elements coupled to the cart configured to activate the display of image data on the display being mounted within the handheld display and image processor housing (Col. 2 lines 54-Col. 3 lines 11). 
Of claim 4, further comprising an operator console coupled to the cart (Fig. 2 console 10 Col. 2 lines 54-Col. 3 lines 11).
Of claim 6, wherein the cart further comprises a plurality of control elements to actuate the display (26 28 manual controls and a trackball controller, Col. 2 lines 54-64).
Regarding to claims 11, 13, 15, 23, and 25, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above. 
Hwang further teaches following limitations:
Of claim 11, wherein the computer further comprises a processor configured to identify a transducer upon being connected to one of the plurality of transducer connector ports ([0052])
Of claim 13, a processor configured to receive data from a plurality of selectable transducers during an ultrasound procedure ([0052]).
Of claim 15, further comprising a switch to select between the plurality of transducer connectors (switch for selecting which transducer is connected to be used at particular moment [0052]).
Of claim 23, further comprising a multiplexor for selecting a transducer for an imaging procedure (a soft switch [0052]).
Of claim 25, wherein the computer adjusts beamformer operating parameters based on the transducer identification (select the appropriate beamformer program and data processing to match the probe [0052])
Regarding to claims 5, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above. 
Scott further teaches following limitations:
Of claim 5, further comprising a control panel configured to receive a user command to control a plurality of control panel elements (Col. 3 lines 58- Col. 4 lines 32)
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang, Wing, Hwang, and Scott as applied to claim 1 above, and further in view of “Brooks et al.,” US 6,520,912 (hereinafter Brooks).
Regarding to claim 7, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above.
Chiang, Wing, Hwang, and Scott do not further teach a minimum display resolution of 1024 X 768 as claimed.
However, Brooks discloses display having a minimum display resolution of 1024 x 768 (Col.3 lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang and Hwang to incorporate teaching of Brooks, since display resolution of 1024 X 728 was well known in the art as taught by Brooks.  One of ordinary skill in the art could have combined the elements as claimed by Hwang with no change in their respective functions, having a display with resolution of 1024 X 728, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide optimal resolution for the image (Col. 4 lines 32-55), and there was reasonable expectation of success.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang, Wing, Hwang, and Scott as applied to claim 1 above, and further in view of “Knell et al.,” US 6,312,381 (hereinafter Knell). 
Regarding to claim 16, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above.
Chiang, Wing, Hwang, and Scott do not further explicitly teach a transducer connector having at least a 160 pin socket.
However, in the analogous field of ultrasound imaging system, Knell discloses connector provides for 160 pins at a 0.025 inch (which is equivalent to 0.635 mm) pitch (Col. 39 lines 29-49, Fig. 4J). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang and Hwang to incorporate teaching of Knell, since connector with 160 pin at a 0.025 inch pitch was well known in the art as taught by Knell.  One of ordinary skill in the art could have combined the elements as claimed by Hwang with no change in their respective functions, configuring its pin connector to be 160 pin at a 0.025 inch pitch, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to yield 30 contacts per cubic inch per mated connector pair (Col. 389 lines 35-45), and there was reasonable expectation of success.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang, Wing, Hwang, and Scott as applied to claim 1 above, and further in view of “Bunce,” US 6,371,918 (hereinafter Bunce). 
Regarding to claim 17, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above.
Chiang, Wing, Hwang, and Scott do not teach a transducer connector having a latching mechanism.
However, Bunce teaches transducer connectors having a latching mechanism (Col. 1ilnes 22-37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang and Hwang to incorporate teaching of Bunce, since connector with a latching mechanism was well known in the art as taught by Bunce.  One of ordinary skill in the art could have combined the .
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang, Wing, Hwang, and Scott as applied to claim 1 above, and further in view of “Marian,” US 2004/0002657 (hereinafter Marian).
Regarding to claim 18, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above.
However, in the analogous field of ultrasound imaging system, Marian discloses a imaging system supporting wide range of transducers ([0004]), and information about a particular transducer, in the form of micro-code is stored in a non-volatile archive within the imaging system, where the controller is able to identify the transducer and control transmit and receive beamforming and circuitry for the identified transducer ([0016]). 
Marian further discloses details of transducer identification information, includes date and time of use, calibration (transducer, usage, date, results of transducer self test [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang and Hwang to incorporate teaching of Marian, since microchip and details of transducer identification information was well known in the art as taught by Marian.  One of ordinary skill in the art could have combined the elements as claimed by Chiang and Hwang with no change in their respective functions, configuring its probe identification circuit to be a micro-chip with .
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang, Wing, Hwang, and Scott as applied to claim 1 above, and further in view of “Brock-Fischer,” US 6,500,126 (hereinafter Brock-Fisher).
Regarding to claim 19, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above.
Chiang, Wing, Hwang, and Scott do not explicitly teach the transducer connector having a single wire connection.
However, Brock-Fisher teaches ultrasound imaging system where transducers are connected with one wire and terminate at the pins of the transducer connectors (Fig. 1 Col. 3 lines 58-Col. 4 lines 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang to incorporate teaching of Brock-Fisher, since single wire connector was well known in the art as taught by Brock-Fisher.  One of ordinary skill in the art could have combined the elements as claimed by Chiang with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide operation and connection of compatible transducers (Col. 4 lines 1-10 and 38-55), and there was reasonable expectation of success.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang, Wing, Hwang, and Scott as applied to claim 1 above, and further in view of “Smith et al.,” US 2004/0179332 (hereinafter Smith). 
Regarding claim 20, Chiang, Wing, Hwang, and Scott together all limitations of claim 1 as discussed above. 
Of claim 20, further comprising a transducer connector configured for bidirectional transfer of data in series between the transducer connector and the handheld display and image processor housing (pg. 21 lines 7-pg. 23 lines 10: data from the head to the host and from host to the probe head)
However, Smith teaches communication between portable ultrasound unit and docking cart to be bidirectional and working in series ([0013]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify communication between transducer and the docking cart as taught by Chiang, Wing and Hwang to incorporate teaching of Smith, since bidirectional communication was well known in the art as taught by Smith.  One of ordinary skill in the art could have combined the elements as claimed by Chiang, Wing, and Hwang with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide reduced number of signals to deliver the data ([0013]), and there was reasonable expectation of success.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang, Wing, Hwang, and Scott as applied to claim 1 above, and further in view of “Linkhart et al., “US 6,450,958 (hereinafter Linkhart).  
Regarding to claim 22, Chiang, Wing, Hwang, and Scott together teach all limitations of claim 1 as discussed above.
Chiang, Wing, Hwang, and Scott do not explicitly teach a maximum operational power is 12 watts.
However, Linkhart teaches a portable ultrasound system where the system consumes only 5-10 watts or less or power and can be maintained by battery module (Col. 4 lines 13-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound system as taught by Chiang to incorporate teaching of Linkhart, since low power consumption was well known in the art as taught by Linkhart.  One of ordinary skill in the art could have combined the elements as claimed by Chiang with no change in their respective functions, since Chiang already discloses a battery module to power the processing unit, and configure its battery to operate at low power consumption as claimed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide efficient and effective system operation (Col. 4 lines 13-31), and there was reasonable expectation of success.
Claims 26, 31, 33-34, 36, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Chiang et al.,” US 6,106,472 (hereinafter Chiang 472) and in view of “Hwang et al.,” US 2004/0152982 (hereinafter Hwang). 
Regarding to claim 26, Chiang 472 teaches a handheld medical ultrasound imaging device comprising:
a handheld transducer assemblies (handheld scan head Col. 13 lines 5-10), each transducer assembly including a probe housing, a transducer array, and a cable with a a cable Col. 13 lines 22-45); and
a handheld portable processing unit connectable to each of the handheld transducer assemblies with the cable and the first transducer connector at one or more connectors on the processing unit (a hand-held scan head coupled to a portable data processing and display unit Col. 13 lines 5-21), 
the processing unit having an integrated touch screen display that displays an ultrasound image wherein the display is mounted integral with a processor operative in response to the display (Fig. 36 virtual control panel Col. 32 lines 58-67), 
a memory system (buffer memory Col. 14 lines 12-32), a battery (Col. 9 lines 66-67), and an ultrasound beamformer processing circuit wherein the display and the ultrasound beamformer processing circuit are communicably connected to the processor (Col. 13 lines 57-Col. 14 lines 61), 
the processor being operative in response to finger operation of the integrated touch screen display to operate a graphical user interface that displays the selectable types of transducer assemblies and corresponding transducer parameters (user can set up transducer array based on array is a curved-linear, liner or phase array Col. 32 lines 58- Col. 33 lines 35) upon connection of the first transducer connector on the touch screen display , 
wherein the portable processing unit further comprises a plurality of computer programs including a scan conversion program, a Doppler processing program (scan conversion circuitry and Doppler processor, Col. 14 lines 59-61), and a transducer identification program.
Chiang does not explicitly disclose a plurality of handheld transducer assemblies ([0037] and variety of ultrasound probes [0052]) and a graphical user interface displays the selectable types of transducer assemblies and corresponding parameters upon connection of the first transducer connector on the touch screen display and computer program includes a transducer identification program.
However, in the analogous field of endeavor in ultrasound diagnostic system, Hwang teaches electronics has the capacity to recognize and drive a group of transducer arrays ([0029]), identifies through user input, the type of ultrasound probe ([0057]), and user input comprises a touch screen ([0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging transducers as taught by Chiang to incorporate teaching of Hwang, since switching among different transducers was well known in the art as taught by Hwang.  One of ordinary skill in the art could have combined the elements as claimed by Chiang with no change in their respective functions, incorporating various transducers and corresponding parameters, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow user to switch between probes ([0052]), and there was reasonable expectation of success.
Regarding to claims 31 and 36, Chiang and Hwang together teach all limitations of claim 26 as discussed above.
Chiang further teaches following limitations:
Of claim 31, wherein the processing unit further comprises buttons adjacent the display, and the processing unit operates at 12 Watts at maximum power and wherein the 
Of claim 36, wherein the processor comprises a single board computer (single chip Col. 31 lines 54-67); and the processor processes Doppler image data that is displayed on the display (Col. 30 lines 30-47 Doppler image).
Regarding to claims 33-34 and 39-40, Chiang and Hwang together teach all limitations of claim 26 as discussed above.
Hwang teaches following limitations:
Of claim 33, wherein a plurality of different transducer assemblies having different operating frequencies and/or geometries can be attached to the processing unit, the processing unit having a plurality of transducer connectors (plurality of transducer connector apertures [0052]); and further comprising a transducer connector mechanism including a movable lever ([0043] latching, [0049] mechanical tray or cradle is moved to a closed position).
Of claim 34, further comprising a handle and a stand (handle [0039] base unit [0049] Fig. 4)
Of claim 39, further comprising a base assembly that receives the handheld portable processing unit, the handheld portable processing unit having a first docking connector that electrically connects to a second docking connector on the base assembly,  the base assembly further comprising a cart, the cart further includes a power connector (mobile docking station where the core module is mated to the docking stations and powered up , base has plurality of casters [0052]-[0053]). 
Of claim 40, further comprising a control console on the base assembly which is operationally connected to the processor and has a plurality of control elements configured to control an image processing operation of the processor to display ultrasound image data on the display (docking station with interface [0055], [0057])
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang and Hwang as applied to claim 26 above, and further in view of Marian Jr.
Regarding to claims 27-28, Chiang, and Hwang together teach all limitations of claim 26 as discussed above.
Chiang and Hwang do not explicitly disclose a probe identification circuit stores probe calibration information. 
However, Marian Jr. teaches ultrasound transducer connector where a flash memory chip with transducer identification, calibration information (Col. 16 lines 55-Col. 17 lines 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Hwang to incorporate teaching of Marian Jr., since transducer identification with calibration information was well known in the art as taught by Marian Jr.  One of ordinary skill in the art could have combined the elements as claimed by Hwang with no change in their respective functions, transducer identification software to include calibration information and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide decreased amount of time required to operate appropriate imaging conditions for specific transducers (Col. 17 lines 1-6), and there was reasonable expectation of success.
Claims 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang and Hwang as applied to claim 26 above, and further in view of “Knell et al.,” US 6,312,381 (hereinafter Knell). 
Regarding to claim 29, Chiang and Hwang together teach all limitations of claim 26 as discussed above.
Chiang further teaches wherein the handheld portable processing unit has a processor circuit board, a digital circuit board and an analog circuit board (Col. 31 lines 29-Col. 32 lines 44), and Hwang teaches the handheld portable processing unit has a universal serial bus (USB) port and/or an Ethernet port (ethernet port 34d Fig. 2 [0043])
Chiang and Hwang do not teach boards are vertically stacked below the display.
However, in the analogous field of ultrasound imaging system, Knell discloses the circuitry of the ultrasound system where the circuit boards are connected directly one another in a vertically stacked arrangement (Col. 36 lines 38-Col. 37 lines 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang and Hwang to incorporate teaching of Knell, since vertically stacked circuit boards was well known in the art as taught by Knell.  One of ordinary skill in the art could have combined the elements as claimed by Chiang with no change in their respective functions, configuring the circuit boards to be vertically, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a compact and improve timing and signal speed by fewer interconnections (Col. 36 lines 55-Col. 37 lines 15), and there was reasonable expectation of success.
Regarding to claim 32, Chiang and Hwang together teach all limitations of claim 26 as discussed above.
Chiang further discloses wherein the transducer array is connected to a transmit and receive circuit which is connected to a digital control circuit and the beamformer processing circuit (Col. 13 lines 40-Col. 14 lines 20). 
Chiang and Hwang do not explicitly teach transducer connector has at least 160 pins with a pin pitch of 1mm or less.
However, in the analogous field of ultrasound imaging system, Knell discloses connector provides for 160 pins at a 0.025 inch (which is equivalent to 0.635 mm) pitch (Col. 39 lines 29-49, Fig. 4J). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang and Hwang to incorporate teaching of Knell, since connector with 160 pin at a 0.025 inch pitch was well known in the art as taught by Knell.  One of ordinary skill in the art could have combined the elements as claimed by Hwang with no change in their respective functions, configuring its pin connector to be 160 pin at a 0.025 inch pitch, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to yield 30 contacts per cubic inch per mated connector pair (Col. 389 lines 35-45), and there was reasonable expectation of success.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang and Hwang as applied to claim 26 above, and further in view of Knell and “Whitehead,” US 4,733,229 (hereinafter Whitehead). 
Regarding to claim 35, Chiang and Hwang together teach all limitations of claim 26 as discussed above.
Chiang and Hwang do not explicitly teach wherein the display is a 10 inch display or wherein the display is a 12 inch display; and the display has a minimum brightness of 200 Nits for viewing the touchscreen display.
However, in the analogous field of ultrasound imaging system , Knell discloses a display with 10.4 inch (Col. 35 lines 53-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as taught by Chiang and Hwang to incorporate teaching of Knell, since 10 inch display was well known in the art as taught by Knell.  One of ordinary skill in the art could have combined the elements as claimed by Chiang and Hwang with no change in their respective functions, but configure or replace the display with 10.4 inch display, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide high resolution and easy viewing (Col. 35 lines 58-61), and there was reasonable expectation of success.
Chiang, Hwang, and Knell do not disclose details of minimum brightness.
However, in the analogous field of diagnostic imaging system, Whitehead discloses a screen with 300-500 nits of brightness (Col. 2 lines 6-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify display as taught by Chiang to incorporate teaching of Whitehead, since high brightness level was well known in the art as taught by Whitehead.  One of ordinary skill in the art could have combined the elements as .
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang and Hwang as applied to claim 26 above, and further in view of “Whitmore, III et al.,” US 6,248,101 (hereinafter Whitmore).
Regarding to claim 37, Chiang and Hwang together teach all limitations of claim 26 as discussed above.
Chiang and Hwang do not explicitly teach a needle guide device and wherein the processing unit is configured with software instructions to perform a needle guide procedure.
However, in the analogous field of ultrasound imaging system, Whitmore teaches a portable ultrasound imaging system for needle biopsy guidance (Col. 7 lines 35-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang and Hwang to incorporate teaching of Whitmore, since ultrasound guidance of needle procedure was well known in the art as taught by Whitmore.  One of ordinary skill in the art could have combined the elements as claimed by Chiang and Hwang with no change in their respective functions, using ultrasound imaging system combined with biopsy needle, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide .
Claims 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang and Hwang as applied to claim 26 above, and further in view of “Marian,” US 2004/0002657 (hereinafter Marian).
Regarding to claim 38, Chiang and Hwang together teach all limitations of claim 26 as discussed above.
Chiang further discloses wherein the handheld portable processing unit further comprises a system controller connected to the beamformer processing circuit wherein the processing unit further comprises transmit/receive integrated circuits with at least 32 transducer channels (Col. 15 lines 13-40); but does not further disclose the processing unit is operable without any controls other than power on/off.
Hwang discloses a probe identification circuit in each transducer assembly, the probe identification circuit including a readable, writeable memory ([0029] and [0057]), and but does not further including a single wire identification circuit, wherein the probe identification circuit stores usage data, identification data and calibration data, the usage data including dates of use of the transducer assembly.
However, in the analogous field of ultrasound imaging system, Marian discloses a imaging system supporting wide range of transducers ([0004]), and information about a particular transducer, in the form of micro-code is stored in a non-volatile archive within the imaging system, where the controller is able to identify the transducer and control transmit and receive beamforming and circuitry for the identified transducer ([0016]). 
Marian discloses a micro-code with transducer and its operating circuitry ([0018]), that is preset ([0004]), thus reads on operable without any controls, and controlling the on/off of the circuitry during the critical receive phase of the imaging acquisition process ([0025]). 
Marian further discloses details of transducer identification information, includes date and time of use, calibration (transducer, usage, date, results of transducer self test [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connector as taught by Chiang and Hwang to incorporate teaching of Marian, since (1) details of transducer identification information and (2) processing unit controlling on/off was well known in the art as taught by Marian.  One of ordinary skill in the art could have combined the elements as claimed by Chiang and Hwang with no change in their respective functions, configuring its probe identification circuit to be a micro-chip with transducer information and controlling circuitry’s on/off, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide (1) maintenance information of the transducer ([0052]) ,(2) to minimize interference problems ([0025]), and there was reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793